The opinion of the court was delivered by
Barrett, J.
The report shows that the plaintiff performed the contract on her part without default or short coming. She kept the school so long as a place was provided in which to keep it. She held herself ready to keep it through the entire term. She was not discharged from the contract, nor repudiated in any way. But on the contrary she was given to understand that she was expected to be ready and able to resume her service of teaching, it being treated as contingent, at most, whether a place would be provided for the continuation of the school. She did the service for which she was employed in just the way the employer enabled and required her to do it. This was a performance of the contract on her part entitling her to be paid according to the terms of the contract. Book account is a proper form of action, as much so as if the school-house had not been burned, and she had kept the school the whole term contracted for. If she had been discharged, and was claiming pay for more time than she kept the school, that would be in the nature of a claim of damages for the breach of the contract — a claim, not for pay for services performed under the contract, but for damages sustained by not being permitted to perform that contract by service according to its terms. Such was the case of Paul v. School District in Hartland, 28 Vt. 575.
She kept the register truthfully, according to the reality of things, even including the filling up with ciphers, after the school ceased. She returned it according to law, and the certificate of of the district clerk answers the requirements of the law in that respect in this case.
The judgment is affirmed — interest to be cast on the $46 from August 17, 1875, to the present time.